DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  		Line 2 reads, “turn radially outboard of the of the inwardly concave”
	Line 2 should read “turn radially outboard of the inwardly concave”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Claim 18 reads, “the trailing trunk has means for limiting flow separation at a turn” 
The Examiner is interpreting means for limiting flow separation at a turn to be “the trailing trunk has a turn passing forward and then rearward; an outside of the turn protrudes forward; and the outside of the turn has a tighter curvature than an inside of the turn.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the outside of the turn protrudes forward of…" in line 1. There is insufficient antecedent basis for neither “the outside” nor “the turn” in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mongillo et al. (US PGPUB 20170211396 A1).

Regarding claim 1, Mongillo et al. discloses a turbine blade (208) comprising: an attachment root: ([0050]) having an inner diameter end (Fig. 1B, [0050]); a first axial end (Fig. 1B, shows a first axial end); a second axial end (Fig. 1B, shows also a second axial end on the root); a rearward direction (Fig. 1B) defined from the from the first axial end to the second axial end (Fig. 1B); a first lateral side; and a second lateral side, and an end-to-end centerplane between and extending parallel to the first and second lateral sides (Fig. 1B, the root is a three dimensional object and would have a first lateral side, a second lateral side, and a centerplane as claimed): an airfoil (101) having a pressure side ([0060]); a suction side (It’s inherent using Bernoulli’s Principle with respect to airfoils that if there is a pressure side that there is also a suction side); a leading edge (212); a trailing edge (214); and a cooling passageway system (Fig. 2A): a plurality of trunks (220, 228, 230) extending from respective inlets (222, 238, 244) along the root inner diameter end from a leading edge trunk (220) near the first axial end to a trailing edge trunk (230) near the second axial end; and a plurality of outlets along the airfoil including trailing edge outlets ([0058]) fed by the trailing trunk, wherein viewed normal to the end-to-end centerplane (Fig. 2A is viewed normal to the end-to-end centerplane): the trailing trunk has a turn passing forward and then rearward (Fig. 2A, the trailing edge trunk has a turn towards the leading edge and then back towards the trailing edge); an outside of the turn protrudes forward (Fig. 2A); and the outside of the turn protrudes forward (Fig. 2A); and the outside of the turn has a tighter curvature than an inside of the turn (See annotated Fig. 2A below)


    PNG
    media_image1.png
    736
    850
    media_image1.png
    Greyscale


	Regarding claim 2, Mongillo et al. discloses all of claim 1 as above, wherein the outside of the turn forms a first bump (Fig. 2A); and the inside of the turn forms a second bump (Fig. 2A).

	Regarding claim 4, Mongillo et al. discloses all of claim 2 as above, wherein viewed normal to the end-to-end centerplane: the outside of the turn protrudes forward of an adjacent portion of the trunk by at least 10% of a span of the adjacent portion (Fig. 2A shows that the outside of the turn protrudes underneath a portion of the second trunk).

	Regarding claim 5, Mongillo et al. discloses all of claim 2 as above, wherein viewed normal to the end-to-end centerplane: a leading side of the turn including the outside of the turn has a transition from inwardly convex to inwardly concave to inwardly convex (Fig. 2A, the outside turn goes from inwardly convex to inwardly concave to inwardly convex).

	Regarding claim 6, Mongillo et al. discloses all of claim 5 as above, wherein along the inwardly concave portion of the leading side of the turn the leading side turns by an angle THETA_2 of 30 to 120 degrees (2 on annotated Fig. 2B, below).


    PNG
    media_image2.png
    704
    769
    media_image2.png
    Greyscale


	Regarding claim 7, Mongillo et al. discloses all of claim 6 as above, wherein: along the inwardly convex portion of the leading side of the turn radially outboard of the inwardly concave portion, the leading side turns by an angle THETA_3 of 30 to 55 degrees (3 on annotated Fig. 2B, above).

	Regarding claim 8, Mongillo et al. discloses all of claim 2 as above, wherein viewed normal to the end-to-end centerplane: a trailing side of the turn has an inwardly concave portion turning by an angle THETA_4 of 25 to 50 degrees before an inwardly convex transition to a discharge slot (4 on annotated Fig. 2B, above).

	Regarding claim 9, Mongillo et al. discloses all of claim 2 as above, wherein viewed normal to the end-to-end centerplane: an angle THETA_5 between a stacking line and a tanget at the inflection point where the leading side begins to turn back forward is at least 15 degrees (5 on annotated Fig. 2B, above).

	Regarding claim 10, Mongillo et al. discloses all of claim 1 as above, wherein viewed normal to the end-to-end centerplane an outside of the turn has a tighter curvature than an inside of the turn (Annotated Fig. 2A, above).

	Regarding claim 11, Mongillo et al. discloses all of claim 1 as above, wherein viewed normal to the end-to-end centerplane: the trailing trunk turn radially nests with a next forward one of the trunks (Fig. 2A).

	Regarding claim 12, Mongillo et al. discloses all of claim 11 as above, wherein: the next forward trunk feeds an uppass-downpass-uppass (Fig. 2A, 228).

	Regarding claim 13, Mongillo et al. discloses all of claim 12 as above, wherein viewed normal to the end-to-end centerplane: the trailing edge trunk turn radially nests between the next forward one of the trunks and a turn from the downpass to the downstream uppass (Fig. 2A, the turn nests underneath the transition between the downpass to the downstream uppass).

	Regarding claim 14, Mongillo et al. discloses all of claim 11 as above, wherein the next forward trunk feeds an uppass with which the turn nests (Fig. 2A).

	Regarding claim 15, Mongillo et al. discloses all of claim 1 as above, the method comprising: passing air through the inlets and out of the outlets (Fig. 2B), wherein air passing along the turn avoids separation (Fig. 2B shows the same structures as claim 1 along with air flow lines, and would perform the same function as claimed).

	Regarding claim 16, Mongillo et al. discloses all of claim 15 as above, wherein at a downstream end of the turn the air fans out (Fig. 2B, there are a plurality of apertures from which the air exits the cooling arrangement).

	Regarding claim 17, Mongillo et al. discloses all of claim 15 as above, wherein at a downstream end of the turn, the air fans with a forward flowline turning by an angle of 15 degrees to 60 degrees (Fig. 2B, there is at least one forward flowline with an angle of 15 to 60 degrees).

	Regarding claim 18, Mongillo et al. discloses a turbine blade (208) comprising: an attachment root: ([0050]) having an inner diameter end (Fig. 1B, [0050]); a first axial end (Fig. 1B, shows a first axial end); a second axial end (Fig. 1B, shows also a second axial end on the root); a rearward direction (Fig. 1B) defined from the from the first axial end to the second axial end (Fig. 1B); a first lateral side; and a second lateral side, and an end-to-end centerplane between and extending parallel to the first and second lateral sides (Fig. 1B, the root is a three dimensional object and would have a first lateral side, a second lateral side, and a centerplane as claimed): an airfoil (101) having a pressure side ([0060]); a suction side (It’s inherent using Bernoulli’s Principle with respect to airfoils that if there is a pressure side that there is also a suction side); a leading edge (212); a trailing edge (214); and a cooling passageway system (Fig. 2A): a plurality of trunks (220, 228, 230) extending from respective inlets (222, 238, 244) along the root inner diameter end from a leading edge trunk (220) near the first axial end to a trailing edge trunk (230) near the second axial end; and a plurality of outlets along the airfoil including trailing edge outlets ([0058]) fed by the trailing trunk, wherein the trailing trunk has a means for limiting flow separation at a turn (Annotated Fig. 2A, above).

	Regarding claim 19, Mongillo et al. discloses all of claim 18 as above, wherein the means is a means for turning a flow forward and then rearward (Fig. 2A).

	Regarding claim 20, Mongillo et al. discloses all of claim 18 as above, wherein viewed normal to the end-to-end centerplane: the outside of the turn protrudes forward to an adjacent portion of the trunk by at least 10% of a span of the adjacent portion (Fig. 2A shows that the outside of the turn protrudes underneath a portion of the second trunk).

	Regarding claim 22, Mongillo et al. discloses a turbine blade (208) comprising: an attachment root: ([0050]) having an inner diameter end (Fig. 1B, [0050]); a first axial end (Fig. 1B, shows a first axial end); a second axial end (Fig. 1B, shows also a second axial end on the root); a rearward direction (Fig. 1B) defined from the from the first axial end to the second axial end (Fig. 1B); a first lateral side; and a second lateral side, and an end-to-end centerplane between and extending parallel to the first and second lateral sides (Fig. 1B, the root is a three dimensional object and would have a first lateral side, a second lateral side, and a centerplane as claimed): an airfoil (101) having a pressure side ([0060]); a suction side (It’s inherent using Bernoulli’s Principle with respect to airfoils that if there is a pressure side that there is also a suction side); a leading edge (212); a trailing edge (214); and a cooling passageway system (Fig. 2A): a plurality of trunks (220, 228, 230) extending from respective inlets (222, 238, 244) along the root inner diameter end from a leading edge trunk (220) near the first axial end to a trailing edge trunk (230) near the second axial end; and a plurality of outlets along the airfoil including trailing edge outlets ([0058]) fed by the trailing trunk, wherein viewed normal to the end-to-end centerplane (Fig. 2A is viewed normal to the end-to-end centerplane): the trailing trunk has a turn passing forward and then rearward (Fig. 2A, the trailing edge trunk has a turn towards the leading edge and then back towards the trailing edge); an outside of the turn protrudes forward (Fig. 2A).

	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


	Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Mongillo et al. discloses all of claim 2 as above.
However, Mongillo et al. nor any of the prior art of record teach or suggest:
“a forward extreme of the second bump is radially outboard of a forward extreme of the first bump.”
The Examiner further notes that in Auxier et al. (US PGPUB 2017/0248021 A1) a similar cooling arrangement for an airfoil is shown, and would additionally show that the forward extreme of the second bump would be radially inboard of a forward extreme of the first bump, also what is shown in Mongillo et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3354850 A1 discloses a turbine blade or a turbine vane for a gas turbine engine.
US PGPUB 2017/0248021 A1 discloses an airfoil having pedestals in a trailing edge cavity.
US PGPUB 2013/0092340 A1 discloses a turbine blade cooling core with a trailing edge trunk with a forward and then rearward bend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745